NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

CARL DEAN KING,                  )
                                 )
           Appellant,            )
                                 )
v.                               )                   Case No. 2D17-5091
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed May 17, 2019.

Appeal from the Circuit Court for Hardee
County; Marcus J. Ezelle, Judge.

Robin H. Stevenson, Bartow, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Jeffrey H. Siegal,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, BLACK, and LUCAS, JJ., Concur.